DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Allowable Subject Matter
Claims 4, 5, 7, 8, 14, 15, 17, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 4, prior art search did not return prior art references that anticipated or rendered obvious the recited limitations, either alone or in combination within the context of the whole claim: the method according to claim 3, wherein the expression parameter of the first avatar further comprises a head angle, and wherein the generating, based on the first virtual avatar, the target virtual avatar comprises: inputting the first virtual avatar and the head angle into a pre-trained second generative adversarial network to obtain the target virtual avatar that is outputted from the pre-trained second generative adversarial network, and is associated with the attribute of the first avatar and has the expression and head angle of the first avatar.
	Claims 5, 7, and 8 are also objected to for depending from claim 4.
	Regarding claim 14, see treatment of claim 4.
	Regarding claim 15, see treatment of claim 5.	
	Regarding claim 17, see treatment of claim 7.
	Regarding claim 18, see treatment of claim 8.
Response to Arguments
Applicant's arguments filed 04/11/2022 (hereinafter “Remarks”) have been fully considered as follows: 
Applicant asserts that the produced full reenactment image merely has the pose and emotion of the driving image d3, but is not associated with the attribute of the driving image d3 (i.e., the property that reflects a characteristic of the driving image d3 and does not change due to a change of the emotion). Remarks, p. 10. Instead the attribute of the full reenactment image is the same as that of the source image. Id.
For broadest reasonable interpretation purposes and without importing limitations from the specification into the claim (MPEP §§ 2111 and 2111.01), the application's specification provides that “the attribute may include at least one of the following: face shape, fat or thin face, hairstyle and/or shape of at least one of the five sense organ, and color of each part of the avatar.” PGPUB, ¶ [0054]. 
The rejection has been updated to reflect the amendment. Specifically, Tripathy-Choi teaches “the task is to generate a realistic face image depicting a given source person with the same pose and expression as in a given driving face image.” Tripathy, p. 4, col. 2, ll. 67-70. The “source person” is understood to mean the avatar from the images that comprises the attributes (e.g., face shape) making up the person/avatar. Additionally, Tripathy-Choi’s capabilities are also operative when the source and driving images are of the same person/identity: “In addition, since the driving and source images have the same identity, a direct pixel based reconstruction loss can also be utilized.” Tripathy, Fig. 2, p. 2, col. 2, ll. 39-42. In other words, in this scenario, the “attribute” (e.g., face shape) reflects the characteristic of the source person and does not change due to a change of the expression.
Therefore, the rejections are maintained for at least the reasons above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 9-13, 16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over “ICface: Interpretable and Controllable Face Reenactment Using GANs” (hereinafter “Tripathy”), and further in view of Choi et al. (U.S. Pat. App. Pub. No. US 20200202603 A1; hereinafter "Choi").

	Regarding claim 1, Tripathy teaches a method for generating a virtual avatar, the method comprising:
acquiring a first avatar (Tripathy, p. 3, col. 2, ll. 19-24, source face (i.e., first avatar; p. 4, col. 2, ll. 67-70, generating a realistic face image depicting a given source person (i.e., first avatar) with the same pose and expression as in a given driving face image), and determining an expression parameter of the first avatar, the expression parameter of the first avatar comprising an expression parameter of at least one of five sense organs (Tripathy, Figure 2, p. 2, col. 1, ll. 51-54, extracting facial attributes (emotion and pose) and transferring the obtained attributes (i.e., expression parameters) to the source image); and
determining, based on the expression parameter of at least one of the five sense organs, a target virtual avatar that is associated with an attribute of the first avatar and has an expression of the first avatar (Tripathy, Fig. 1, full reenactment image; Fig. 2, reenacted image (i.e., target virtual avatar) based on the determined facial attributes; see Fig. 4 for examples of attributes of mouth expression, eye expression, and eyebrows expression), wherein the attribute of the first avatar refers to a property that reflects a characteristic of the first avatar and does not change due to a change of the expression (See Response to Arguments. Also consider, Tripathy, Fig. 5, p. 7, ll. 31-35, proposed architecture produces semantically consistent facial rotations by preserving the identity and expressions. Note: For broadest reasonable interpretation purposes and without importing limitations from the specification into the claim (MPEP §§ 2111 and 2111.01), the application's specification provides that “the attribute may include at least one of the following: face shape, fat or thin face, hairstyle and/or shape of at least one of the five sense organ, and color of each part of the avatar.” PGPUB, ¶ [0054]. In other words, the cited portion is understood to mean at least the facial features making up the identity of an avatar (e.g., face shape, hairstyle) are preserved and do not change, as seen in Fig. 5 of Tripathy.).
	For additional teachings of the prior art, Choi also teaches acquiring a first avatar (Choi, Fig. 6, ¶ [0084], obtaining the image of the external object (e.g., the face of the user)), and determining an expression parameter of the first avatar, the expression parameter of the first avatar comprising an expression parameter of at least one of five sense organs (Choi, ¶ [0085], obtain a value of at least one parameter corresponding to the emotion state of the user).
Tripathy and Choi (hereinafter "Tripathy-Choi") are analogous because they are directed at emotion based avatars. It would have been obvious before the effective filing date of the claimed invention to combine the cited references. One reason would have been to provide a visual effect that represents a user's emotion state via an avatar that resembles the user's appearance. Choi, ¶ [0003].

	Regarding claim 2, Tripathy-Choi teaches the method according to claim 1, wherein the method further comprises: 
generating an expressionless reference virtual avatar associated with the attribute of the first avatar (Tripathy, Fig. 2, p. 2, col. 2, ll. 28-32, The generator GN takes the source image and neutral facial attributes (FAN) as input and produces the source identity with central pose and neutral expression (neutral image) (i.e., expressionless reference virtual avatar));  and
the determining, based on the expression parameter of at least one of the five sense organs, the target virtual avatar that is associated with the attribute of the first avatar and has the expression of the first avatar comprises: 
inputting the expressionless reference virtual avatar and the expression parameter of at least one of the five sense organs into a pre-trained deep neural network to obtain a first virtual avatar that is associated with the attribute of the first avatar and has the expression of the first avatar (Tripathy, Fig. 2, p. 2, col. 2, ll. 30-38, generator GA (i.e., pre-trained deep neural network) takes the neutral image and attributes extracted from the driving image (FAD) as an input and produces an image with the source identity and driving image’s attributes); and 
generating, based on the first virtual avatar, the target virtual avatar (Tripathy, Fig. 2, p. 2, col. 2, ll. 30-38, generator GA (i.e., pre-trained deep neural network) takes the neutral image and attributes extracted from the driving image (FAD) as an input and produces an image with the source identity and driving image’s attributes).

	Regarding claim 3, Tripathy-Choi teaches the method according to claim 2, wherein the inputting the expressionless reference virtual avatar and the expression parameter of at least one of the five sense organs into the pre-trained deep neural network to obtain the first virtual avatar that is associated with the attribute of the first avatar and has the expression of the first avatar comprises: inputting the expressionless reference virtual avatar and the expression parameter of at least one of five sense organs into a pre-trained first generative adversarial network to obtain the first virtual avatar that is outputted from the pre-trained first generative adversarial network (Tripathy, p. 2, col. 1, ll. 36-40, a generative adversarial network (GAN) based system that is able to reenact realistic emotions and head poses for a wide range of source and driving identities), and is associated with the attribute of the first avatar and has the expression of the first avatar (Tripathy, Fig. 2, p. 2, col. 2, ll. 30-38, generator GA takes the neutral image and attributes extracted from the driving image (FAD) as an input and produces an image with the source identity and driving image’s attributes).

	Regarding claim 6, Tripathy-Choi teaches the method according to claim 2, wherein the generating the expressionless reference virtual avatar associated with the attribute of the first avatar comprises:
inputting the first avatar into a pre-trained third generative adversarial network to obtain the expressionless reference virtual avatar that is outputted from the pre-trained third generative adversarial network and associated with the attribute of the first avatar (Tripathy, Fig. 2, source image is input to network GN, associated with manual FAD defining a target eye/mouth/eyebrow expression); or
detecting the attribute of the first avatar, determining an expressionless virtual avatar associated with the detected attribute of the first avatar based on a preset three-dimensional avatar model, and using the virtual avatar as the expressionless reference virtual avatar associated with the attribute of the first avatar.

	Regarding claim 9, Tripathy-Choi teaches the method according to claim 1, wherein the acquiring the first avatar comprises:
acquiring a to-be-processed avatar (see treatment of claim 1); and
correcting the to-be-processed avatar to obtain a front avatar of the to-be-processed avatar, and using the front avatar as the first avatar (Tripathy, p. 2, col. 1, ll. 71-75, we first map the input image to a neutral state representing frontal pose and zero AU values).

	Regarding claim 10, Tripathy-Choi teaches the method according to claim 1, wherein the method further comprises:
determining an expression category corresponding to the first avatar (Choi, Fig. 4, ¶ [0075], determining parameters indicating the motion state (i.e., expression category) of the user (i.e., avatar)); and
adding a special effect corresponding to the expression category to the target virtual avatar (Choi, Fig. 4, ¶ [0076], adding an effect object (i.e., special effect) in response to the detected emotional parameter).

Regarding claim 11, see treatment of claim 1. Additionally, Tripathy-Choi teaches 
one or more processors (Choi, ¶ [0009], processor); and
a storage apparatus for storing one or more programs, the one or more programs, when executed by the one or more processors, causing the one or more processors to perform operations (Choi, ¶ [0009], memory storing instructions executed by processor).

	Regarding claim 12, see treatment of claim 2.

	Regarding claim 13, see treatment of claim 3.
	
Regarding claim 16, see treatment of claim 6.

	Regarding claim 19, see treatment of claim 9.

	Regarding claim 20, see treatment of claim 1. Additionally, Tripathy-Choi teaches a non-transitory computer readable storage medium, storing a computer program thereon, the computer program, when executed by a processor, causing the processor to perform operations (see treatment of claims 1 and 11).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU NGUYEN whose telephone number is (571)270-3982. The examiner can normally be reached 9AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VU NGUYEN/Primary Examiner, Art Unit 2619